DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,876,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, comprising:  performing, by the device, a spectrometry measurement for a measurement target based on determining that the one or more conditions are satisfied with regard to the time-of-flight measurement; and performing, by the device, one or more actions based on the spectrometry measurement, in combination with the rest of the limitations of the claim.
	Claims 22-29 are allowed by the virtue of dependency on the allowed claim 21.
As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device, comprising: a sensor; and one or more processors configured to: determine that one or more conditions are satisfied with regard to a time-of-flight measurement; perform a spectrometry measurement for a measurement target based on determining that the one or more conditions are satisfied with regard to the time-of-flight measurement, in combination with the rest of the limitations of the claim.
	Claims 31-35 are allowed by the virtue of dependency on the allowed claim 30.

	Claims 37-40 are allowed by the virtue of dependency on the allowed claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886